Adlow, C. J.

This petition to establish the plaintiff’s report is denied. Assuming that the petition as presented is a true and accurate report of the evidence material to the issues of fact and law which might be raised by the party aggrieved, we fail to discover any serious legal question which the plaintiff might argue. The court having found as a fact that the plaintiff was negligent, and this finding being warranted by the conflicting versions of the facts as reported by the plaintiff, we are aware of no legal basis for disturbing the court’s finding. Liberatore v. Framingham, 315 Mass. 538, 541-542.

Petition denied.